Citation Nr: 0809189	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an effective date earlier than September 1, 
2004, for additional compensation for the veteran's dependent 
stepson.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had honorable active duty service from August 
1973 to August 1977 and from January 1982 to November 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's claim for additional compensation benefits 
based on a dependent spouse and child was received in May 
1998.

2.  The veteran did not respond to a May 1998 letter from the 
RO that apprised him of the necessary information required 
for the addition of his stepson as a dependent.

3.  Evidence that the veteran's dependent stepson was a 
member of his household was received on August 30, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
2004, for the addition of the veteran's stepson to his award 
of additional compensation have not been met.  38 U.S.C.A. 
§§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.158, 
3.210, 3.401 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  See 38 C.F.R. 
§ 3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  See 38 C.F.R. 
§ 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109 (2007).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158 (2007).


Factual Background and Analysis

The veteran contends that he is entitled to an earlier 
effective date for the addition of his stepson as a 
dependent.  He claims that he did not receive a May 1998 
letter from the RO requesting additional information 
regarding his stepson.  

The basic facts are not in dispute and may be briefly 
summarized.  The record shows that in May 1998 the veteran 
filed a (VA Form 21-686c) wherein he listed his stepson as a 
dependent.

In correspondence dated May 11, 1998, the RO advised the 
veteran that additional benefits could not be paid for his 
stepson without a copy of the stepson's birth certificate or 
evidence that his stepson was living in his household.  He 
was advised to send the information as soon as possible, 
preferably within 60 days.  The veteran was further advised 
that the evidence should be received within one year from the 
date of the letter, otherwise, payment could not be made 
until the date the evidence was received.  The veteran did 
not respond to this letter.

In January 2004, the veteran submitted claims for increased 
ratings for his service-connected disabilities and a total 
disability rating based on individual unemployability (TDIU).  

In an August 2004 rating decision, the RO continued the 
previously assigned disability ratings for the veteran's 
service-connected disabilities, but granted TIDU, effective 
January 15, 2004.  The August 2004 letter that accompanied a 
copy of this decision informed the veteran that he was being 
paid as a veteran with one dependent.  His payment included 
an additional amount for his spouse.  

On August 30, 2004, the veteran submitted a completed VA Form 
21-686c, again listing his stepson as a dependent.  This time 
he included copies of his stepson's Social Security card and 
birth certificate.  He also submitted copies of Federal tax 
returns for the years between 1998 and 2003, in which the 
veteran claimed his stepson as a dependent.  

In September 2004, the RO notified the veteran of additional 
compensation for his dependent stepson, effective September 
1, 2004.

Considering the claim for in light of the record and the 
governing legal authority, the Board finds that the currently 
assigned effective date of September 1, 2004, is the earliest 
effective date assignable for additional compensation 
benefits for the veteran's stepson as a matter of law.

In this case, to warrant the assignment of an earlier 
effective date for the addition of the veteran's stepson as a 
dependent, the RO would have had to receive the additional 
requested information (to include a copy of the birth 
certificate), within one year of the May 1998 letter.  The 
veteran's failure to respond to the RO's letter meant the RO 
was not informed of the actual status of his dependents until 
2004, when the veteran filed a VA Form 21-686c, requesting 
that his stepson be added to his compensation award.  Thus as 
the dependency information sought by the RO to support his 
claim was not submitted within a year of the RO's May 1998 
notification letter, that claim is considered abandoned (see 
38 C.F.R. § 3.158), and, hence, closed.

The veteran does not allege that he provided VA with his 
stepson's information at any time prior to August 2004.  
Rather he contends that he never received the May 11, 1998 
letter asking for additional information about his stepson 
because he moved in 1998 and again in 1999.  (See Notice of 
Disagreement, received in February 2005).  The Board finds, 
however, that the veteran's mere assertion that he did not 
receive the May 1998 letter is not sufficient to rebut the 
presumption of regularity in the administrative process.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

A review of the record reveals the veteran did not notify VA 
of a change of address prior to the mailing of the May 1998 
letter, which was mailed to the veteran's last known address 
of record.  Moreover, it was not returned by the postal 
authority as undelivered or undeliverable.  See Woods v. 
Gober, 14 Vet. App. 214 (2000), (absent evidence that a 
claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his last 
known address was returned as deliverable, VA is entitled to 
rely on the address provided).  Thus, the Board is satisfied 
that the veteran was properly and promptly notified of the 
need to submit additional information regarding his stepson 
no later than a year from the date of the letter.  The Board 
notes that the veteran did inform VA of a change of address 
in a letter dated in October 2000, two years later.  

As the evidence to establish that the veteran's stepson was a 
member of his household, essentially a new claim, was 
received on August 30, 2004, more than one year after the RO 
requested such evidence in May 1998, the date for additional 
compensation for the veteran's dependent stepson is properly 
fixed as September1, 2004, under 38 C.F.R. § 3.31.  In other 
words, the earliest date that the additional award of 
compensation for a dependent is the first day of the month, 
September 1, 2004, following the effective date, that is, the 
date of receipt of the new claim, August 30, 2004.  38 C.F.R. 
§ 3.401(b)(1). 

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than 
September 1, 2004 for the addition of the veteran's stepson 
as a dependent; hence, the claim for an earlier effective 
date must be denied.  While the Board is sympathetic to the 
veteran's contentions he was required by law to follow 
through with specific information after the RO's request and 
failed to do so.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In the present appeal, the veteran has been notified of the 
evidence needed to establish his claim for additional 
compensation for his dependents (in a September 2004 letter) 
and the basis for denial of the claim has been explained.  
Further, the veteran has been afforded a number of 
opportunities to present argument and evidence in support of 
the claim, and there does not appear to be any evidence 
pertinent to adjudication of the matter in appeal that is 
outstanding.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this claim.  In any event, as 
explained previously, the claim lacks legal merit; hence, the 
duties to notify and assist required by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to an effective date earlier than September 1, 
2004, for the addition of the veteran's stepson to his award 
of compensation benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


